Citation Nr: 1024481	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  03-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for service-
connected infectious hepatitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefits sought on 
appeal.  In April 2007, November 2008, and May 2009 this 
matter was remanded by the Board for further development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

Although cognizant of the delay that will result and with 
apologies to the Veteran for that delay, the Board finds it 
has no choice but to remand the appeal for a third time.  
Specifically, a review of the most recent VA examination, 
conducted in March 2010, reveals that the Board's directives 
with regard to the findings required of the examiner have 
still not been adequately met.  

The Veteran was afforded a VA liver, gall bladder, and 
pancreas examination in June 2007 pursuant to the Board's 
April 2007 remand.  The examiner opined that while the 
Veteran had hepatitis C, he did not find any diagnostic 
reference to having hepatitis B, and that his hepatitis 
diagnosis and liver disease were at least as likely as not 
related to his hepatitis diagnosis and liver disease 
diagnosed in the military.  However, the examiner did not 
provide an opinion as to whether the Veteran had demonstrable 
liver damage with mild gastro-intestinal disturbance with 
current symptoms of intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12- 
month period, as a result of the service-connected acute 
infectious hepatitis for which he was hospitalized in June 
1969, as requested by the Board in the April 2007 remand. 
Accordingly, in November 2008 the matter was again remanded 
for an etiological opinion and rationale to comply with the 
April 2007 remand instructions.  
However, in December 2008 the examiner also opined that it is 
at least as likely as not that the Veteran's symptomatic 
liver disease is related to his infectious liver disease 
"while in the military," but failed to determine whether 
the Veteran had demonstrable liver damage.  Thus, this 
examiner also failed to provide the opinion requested by the 
Board's April 2007 and November 2008 remands. 

In light of the above, the appeal was remanded a third time 
in March 2009 for yet another VA examination and opinion.  
Unfortunately, for reasons beyond the Board's comprehension, 
the resultant September 2009 VA opinion was again 
unresponsive to the questions posed by the Board.  The 
examiner indicated that he reviewed the claims file and 
examined the Veteran and then reported that both the June 
2007 and December 2008 VA examiners opined that the Veteran's 
hepatitis C infection was related to his military service.  
Thus, he concluded that the opinions did not need 
reconciliation.  While this is true, the opinion with which 
the Board was concerned was with regard to the presence of 
demonstrable liver damage, as clearly stated in the Board's 
remands.  

The claim on appeal is entitlement to an increased rating, 
which requires an adequate assessment of the Veteran's 
symptoms.  In the prior remands, the specific symptoms and 
findings the Board required be documented were explicitly 
stated and once again, the VA examination report failed to 
address those symptoms.  Among the necessary findings was a 
response as to whether the Veteran has demonstrable liver 
damage from his hepatitis C infection.  The Board notes that 
the Veteran was scheduled for an ultrasound by the September 
2009 VA examiner and that he failed to report for the test.  
However, even if this test was ordered to assess any 
demonstrable liver damage, the report does not so indicate or 
state that a finding as to liver damage could not be made 
without the ultrasound findings, and to draw a medical 
conclusion based on its own interpretation of examination 
findings, or lack thereof, is beyond the Board's purview.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  A remand by the 
Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the Board's prior remands remain 
unfulfilled, the appeal is once again remanded so that the 
Veteran may be afforded yet another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service- 
connected infectious hepatitis.  The 
examiner MUST provide an opinion as to 
whether, as a result of the service-
connected acute infectious hepatitis 
for which he was hospitalized in June 
1969, the Veteran now has demonstrable 
liver damage with mild gastro-
intestinal disturbance or current 
symptoms of intermittent fatigue, 
malaise, and anorexia, or; 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a 
total duration of at least one week, 
but less than two weeks, during the 
past 12- month period. 

If an opinion cannot be formed for any 
reason, the examiner should so state 
and explain why.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
most recent supplemental statement of 
the case.  If the claim remains denied, 
the Veteran and his representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


